Title: To James Madison from William Jarvis, 14 November 1803 (Abstract)
From: Jarvis, William
To: Madison, James


14 November 1803, Lisbon. Encloses a copy of a letter he sent by the brig Eunice, Captain Dyer, via Provincetown. By the schooner Eunice, Captain Brown, via Portsmouth, he sent letters from Leonard and Montgomery. Encloses letters from Willis and Simpson. The latter “did not reach here in season owing to a detention of the boat.” Also encloses a copy of a protest [not found] by Capt. [Jeremiah] Grumman of the brig America against the impressment of one of his men by the Gannet, Capt. Edward Bass, and his own letter to the minister of foreign affairs. “Notwithstanding the assurance contained in his Excellency Note ⟨o⟩f the 11th. Septr:, three American seamen have since been impressed off the Quay’s.” They were released on Jarvis’s application to the commanders, so he did not “trouble this Government on the subject.” Hoped to avoid doing so in this case, especially as he “conceived upon a fair representation, the Commander must have been sensible that the taking the Man in that manner, was such a gross derelection of every principle of National justice.” Although Bass seemed so accommodating as to induce Jarvis to believe the man would be surrendered, so that he omitted taking Grumman’s protest for several days, Bass “finally refused to return him.” “I deemed it best to mention to the Minister the personal application … to convince him of my disposition to make any accommodation I could, consistantly with the honor of our flag, & that he was not troubled except in the last extremity. Possibly the promise I made of delivering up British subjects when on board our Vessels, was exceeding the bounds of my authority, but I trusted that our Captai⟨ns⟩ would readily consent” until the instructions given to collectors not to clear out any U.S. vessels with British seamen on board “came into full operation.” This wise government regulation would still be ineffectual “if aggressions similar to the one in question were not prevented.” Has learned that the notice posted at Lloyd’s coffeehouse was incorrect. The real intention of the government order was “to prevent Vessels sailing without Convoy.” This explanation, together with the supposed confirmation by France of Spanish and Portuguese neutrality, “has quieted the minds of the British Merchants here.”
 

   
   RC and enclosure (DNA: RG 59, CD, Lisbon, vol. 2). RC 3 pp. For surviving enclosure, see n. 2.



   
   Jarvis may have enclosed copies of Willis to JM, 22 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:569), and Simpson to JM, 4 Nov. 1803.



   
   The enclosure is a copy of Jarvis to the visconde de Balsemão, 12 Nov. 1803 (3 pp.; docketed by Wagner), which accompanied a protest by Jeremiah Grumman against the officers of the Gannet for seizing a Prussian seaman from the America on 4 Nov. Jarvis described his interview with Bass, his own promise to order the release of any British subjects found on U.S. vessels, and Bass’s initial spirit of accommodation. Bass finally refused to release the man, leaving Jarvis no alternative but to apply to Balsemão. Jarvis expressed confidence, based on Balsemão’s answer in a similar case in September and on the government’s respect for the royal order issued on 3 June, that such a violation of the law of nations as the seizure of a neutral citizen from a neutral vessel would not be tolerated in Portuguese territory.



   
   See Jarvis to JM, 19 Sept. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:451–52, 453 n. 3).



   
   See Jarvis to JM, 2 Nov. 1803.


